DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 9, 10, 12, 16, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-4 of U.S. Patent No. 11,235,946. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art that Claims 1, 7, 9, 10, 12, 16, and 20 are included in and/or can be gleaned from Claims 1-4 of U.S. Patent No. 11,235,946.
Specifically, it would have been obvious to one of ordinary skill in the art that the drum assembly, comprising: a support bar having a first end and a second end; a first plurality of expandable spokes extending away from a region proximate to the first end of the support bar; a second plurality of expandable spokes extending away from a region proximate to the second end of the support bar; a plurality of drum segments each mounted to the distal end of one of the first plurality of expandable spokes and the distal end of one of the second plurality of expandable spokes; a first support bracket disposed on the support bar proximate the first end of the support bar and moveable along a first longitudinal section of the support bar; a second support bracket disposed on the support bar proximate the second end of the support bar and moveable along a second longitudinal section of the support bar; a primary mechanical actuator extending between the first support bracket and the second support bracket, wherein the primary mechanical actuator is capable of moving at least one of the first support bracket, the second support bracket, or both; a first plurality of secondary mechanical actuators each extending between the first support bracket and one of the first plurality of expandable spokes or one of the plurality of drum segments, wherein the first plurality of secondary mechanical actuators are capable of moving the location of the first plurality of expandable spokes between the retracted and extended positions; and ACTIVE 58732285v130166301-024243/US a second plurality of secondary mechanical actuators each extending between the second support bracket and one of the second plurality of expandable spokes or one of the plurality of drum segments, wherein the second plurality of secondary mechanical actuators is capable of moving the location of the second plurality of expandable spokes between the retracted and extended positions set forth in Claim 1; the drum assembly wherein one or more of the primary or secondary mechanical actuators comprise hydraulic cylinders set forth in Claim 7; the drum assembly comprising a flow distributor configured to distribute flow of hydraulic fluid to the hydraulic cylinders set forth in Claim 9; the drum assembly wherein a distal end of each of the first plurality of expandable spokes and second plurality of expandable spokes is movable between a retracted ACTIVE 58732285v132166301-024243/USposition and an extended position; the drum assembly wherein each of the plurality of drum segments extends parallel to the support bar set forth in Claim 10; the drum assembly wherein each of the first and second pluralities of expandable spokes comprises: a hollow tube connected to the support bar; the drum assembly comprising a rigid member telescopically slidably disposed in the hollow tube set forth in Claim 12; the drum assembly comprising a first hub disposed at the first end of the support bar and a second hub disposed at the second end of the support bar, wherein the first hub comprises a first hub shaft and the second hub comprises a second hub shaft set forth in Claim 16; and the drum assembly comprising a first plurality of extension arms disposed at the first end of the support bar and a second plurality of extension arms disposed at the second end of the support bar, wherein the first and second pluralities of extension arms are movable into an extended position configured to contain flexible pipe disposed on the drum assembly between the first and second pluralities of extension arms set forth in Claim 20 corresponds to the drum assembly, comprising: a support bar having a first end and a second end; a first plurality of expandable spokes extending away from the first end of the support bar, wherein a distal end of each of the first plurality of expandable spokes is movable between a retracted position and an extended position; a second plurality of expandable spokes extending away from the second end of the support bar, wherein a distal end of each of the second plurality of expandable spokes is movable between a retracted position and an extended position; a plurality of drum segments each mounted to the distal end of one of the first plurality of expandable spokes and the distal end of one of the second plurality of expandable spokes, wherein each of the plurality of drum segments extends parallel to the support bar; a first support bracket disposed about the support bar proximate the first end of the support bar and configured to slide over an outer surface of the support bar along a first longitudinal section of the support bar; a second support bracket disposed about the support bar proximate the second end of the support bar and configured to slide over the outer surface of the support bar along a second longitudinal section of the support bar; a primary mechanical actuator coupled to the first support bracket and the second support bracket, wherein the primary mechanical actuator is capable of moving at least one of the first support bracket, the second support bracket, or both; a first plurality of secondary mechanical actuators each extending between the first support bracket and one of the first plurality of expandable spokes or one of the plurality of drum segments, wherein the first plurality of secondary mechanical actuators are capable of moving the location of the first plurality of expandable spokes between the retracted and extended positions; a second plurality of secondary mechanical actuators each extending between the second support bracket and one of the second plurality of expandable spokes or one of the plurality of drum segments, wherein the second plurality of secondary mechanical actuators is capable of moving the location of the second plurality of expandable spokes between the retracted and extended positions, and wherein the primary and secondary mechanical actuators comprise hydraulic cylinders; and a flow distributor configured to distribute flow of hydraulic fluid to the hydraulic cylinders set forth in Claim 1 of U.S. Patent No. 11,235,946; the drum assembly wherein each of the first and second pluralities of expandable spokes comprises: a hollow tube connected to the support bar; and a rigid member telescopically slidably disposed in the hollow tube set forth in Claim 2 of U.S. Patent No. 11,235,946; the drum assembly comprising a first hub disposed at the first end of the support bar and a second hub disposed at the second end of the support bar, wherein the first hub comprises a first hub shaft and the second hub comprises a second hub shaft set forth in Claim 3 of U.S. Patent No. 11,235,946; and he drum assembly comprising a first plurality of extension arms disposed at the first end of the support bar and a second plurality of extension arms disposed at the second end of the support bar, wherein the first and second pluralities of extension arms are movable into an extended position configured to contain flexible pipe disposed on the drum assembly between the first and second pluralities of extension arms set forth in Claim 4 of U.S. Patent No. 11,235,946.
Response to Arguments
Applicant's arguments filed December 17, 2022 have been fully considered but they are not persuasive.
The Terminal Disclaimer has been reviewed and has been disapproved.
The Terminal Disclaimer has boxes 1 and 2 selected.  ONLY one box can be selected for processing.
Applicant will be able to resubmit a new Terminal Disclaimer for review and no fee will be required.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953. The examiner can normally be reached Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654